DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 9, & 12 have been amended and examined as such.
Claims 13-19 have been added and examined as such.

Allowable Subject Matter
Claim 1 is allowed as amended.
Claims 2-19 are allowed as presented, dependent on claim 1.
The following is an Examiner’s statement of reasons for allowance: 
As related to independent claim 1, a review of the prior art of record was conducted and an additional search was conducted based on the amendments to the claims and the existing prior art of record as well as additional cited art fails to teach or fairly suggest an ink comprising a coloring material; an organic solvent; a resin; and a compound comprising all of the limitations as claimed, particularly but not limited to: a compound represented by the Chemical Formula 1 having a weight average molecular weight of from 390-610 where R1 represents an alkyl group which may be substituted with at least one group selected from the group consisting of a halogen, a nitro, a cyano, an alkyl, an alkoxy, an aryloxy, an aryl group and an aralkyl group.
Prior Art Gotou et al. teaches an ink comprising many of the similar components, but does not teach the limitation of the Chemical Formula 1 where R1 represents an alkyl group which may be substituted with at least one group selected from the group consisting of a halogen, a nitro, a cyano, an alkyl, an alkoxy, an aryloxy, an aryl group and an aralkyl group.
Prior Art WATANABE et al. teaches an ink comprising many of the similar components, but does not teach the limitation of the Chemical Formula 1 where R1 represents an alkyl group which may be substituted with at least one group selected from the group consisting of a halogen, a nitro, a cyano, an alkyl, an alkoxy, an aryloxy, an aryl group and an aralkyl group.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito et al. (US 2003/0097960 A1) teaches an ink composition with many of the same components, including a selection from the group including alkyl, aryl, aralkyl, etc. but the composition includes a diol.  SASADA (US 2009/0234065 A1) teaches an ink composition with many of the same components, including a selection from the group including a halogen, alkyl, alkoxy, etc. but the formula has additional hydrocarbon chains.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853